December 07, 2007


Mr. Gerald J. Smith
The Law Office of Gerald J. Smith
809 West O'Hara Road
Anthony, NM 88021

Mr. David L. Brenner
Burns Anderson Jury & Brenner, L.L.P.
P. O. Box 26300
Austin, TX 78755-6300
Mr. Marc S. Tabolsky
Yetter & Warden, L.L.P.
221 West 6th Street, Suite 750
Austin, TX 78701


Mr. David P. Boyce
Wright & Greenhill
221 West 6th Street, Suite 1800
Austin, TX 78701

RE:   Case Number:  05-0754
      Court of Appeals Number:  08-04-00135-CV
      Trial Court Number:  2003-4499

Style:      MARGARITA MORALES, et al.
      v.
      LIBERTY MUTUAL INSURANCE COMPANY AND CONTINENTAL CASUALTY COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion/s  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosures
|cc:|Ms. Denise Pacheco  |
|   |Mr. Waldo Alarcon   |
|   |Mr. R. Scott Placek |
|   |Ms. Jane Lipscomb   |
|   |Stone               |